DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
The specification doesn’t disclose a precursor package.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US 2016/0284568; hereinafter Morris) in view of Takahito et al. (JPH11-220077; hereinafter Takahito) (IDS filed on 8/25/2021 and 2/3/2020 for parent case 16/204214, see translation in English for JPH11-220077).
Regarding claim 1, Morris discloses a method comprising:
providing a precursor package including a carrier 12 (fig. 4, ¶0019), a first die 10 (fig. 4) attached to a top surface of the carrier 12, and a first mold compound 26, which is formed over the top surface of the carrier and encapsulates the first die 10, wherein the first die comprises a first device layer 16, and a first die substrate 14 (fig. 4); 
thinning down the first mold compound 26 (fig. 5) to expose a backside of the first die substrate 14; 
removing substantially the entire first die substrate 14 (fig. 6) to create a first opening within the first mold compound 26 and provide a first thinned die, 15 wherein:
a first opening (fig. 6) is formed over the first thinned die 16; and
a top surface of the first thinned die 16 is at a bottom of the first opening (fig. 6); and 
inserting at least a portion of a first heat extractor 30 (fig. 8) into the first opening, such that the first heat extractor 30 is in thermal contact with the first thinned die 16 (fig. 8).
Morris doesn’t disclose a first dielectric layer over the first device layer and the first heat extractor is formed of a metal.
However, Takahito discloses a method comprising: a first dielectric layer (labeled fig. 2) over the first device layer 12 (fig. 3) and the first heat extractor 20 is formed of a metal (e.g. the metal plate 20 in fig. 3, see the translation in English for JP11-220077).

    PNG
    media_image1.png
    199
    614
    media_image1.png
    Greyscale

	Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the method of Morris by having the first dielectric layer over the first device layer and the first heat extractor is formed of a metal, as taught by Takahito, in order to enhance the structural strength and provide good heat dissipation for the semiconductor package.
Regarding claim 2, Takahito discloses that wherein the heat extractor 20 (fig. 3) is attached to the first thin die 12 (fig. 2) via an attach layer 21 (fig. 3).  Morris as modified by Takahito don't explicitly disclose a thermal conductive epoxies, thermal conductive silicones, or aluminum thermal adhesives attach layer. It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the thermal conductive epoxies, thermal conductive silicones, or aluminum thermal adhesives attach layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basic of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Moreover, selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co., Inc. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding claim 3, Takahito discloses that wherein the first heat extractor 20 (fig. 3) has both an X- direction dimension and a Y-direction dimension essentially the same as an X-direction dimension and a Y-direction dimension of the first opening (e.g. the opening in the molding 13 for heat extractor 20 in fig. 3).
Regarding claim 4, Takahito discloses that the first heat extractor 20 (fig. 3) fully fills the first opening; and a top surface of the first heat extractor 20 and a top surface of the first mold compound 13 are essentially at a same plane (fig. 3).
Regarding claim 5, Takahito discloses a top surface of the first heat extractor 20 and a top surface of the first mold compound 13 are at a same plane (fig. 3).  It would have been obvious matter of design choice to provide a top surface of the first heat extractor is lower than a top surface of the first mold compound, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 6, Morris discloses that wherein the first thinned die 16 (fig. 5) further comprises a plurality of interconnects 20 extending from a bottom surface of the first device layer to the top surface of the carrier 12 (fig. 5).  Takahito discloses that wherein the first die further comprises a plurality of interconnects 16 (fig. 3) extending from a bottom surface of the first device layer 12 to the top surface of the carrier 11 (fig. 3).
Regarding claim 7, Morris discloses that an underfilling layer (see labeled fig. 5 below), which resides between the first mold compound and the top surface of the carrier 12 (fig. 5), and underfills the first thinned die 16 between the bottom surface of the first device layer and the top surface of the carrier 12 (fig. 5). 

    PNG
    media_image2.png
    278
    863
    media_image2.png
    Greyscale



Regarding claim 8, Morris discloses that wherein the underfilling layer (labeled fig. 5 above) is formed from a same material as the first mold compound (labeled fig. 5 above).
Regarding claim 9, Morris discloses that wherein the carrier 12 comprises a plurality of carrier contacts 24 (figs. 5-8) at the top surface of the carrier 12, wherein each of the plurality of interconnects 20 is electrically connected to a corresponding carrier contact in the plurality of carrier contacts 24 (figs.5-8).
Regarding claim 10, Morris discloses that wherein the carrier 12 (fig. 4) is one of a group consisting of a wafer level fan out (WLFO) carrier, a lead frame, and a ceramic carrier (¶0019).
	Regarding claim 11, Takahito discloses that wherein a top surface of the first dielectric layer (labeled fig. 2) is the top surface of the first thin die 12 (fig. 2).
	Ragarding claim 12, Morris discloses that wherein the thinning down step is provided by a mechanical grinding process (¶0025).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US 2016/0284568; hereinafter Morris) in view of Takahito et al. (JPH11-220077; hereinafter Takahito) (IDS filed on 2/3/2020, see translation in English for JPH11-220077 in parent case 16/204214) as applied to claims 1-12 above, and further in view of Yu et al. (US 9698081; hereinafter Yu).
As discussed in details above, Morris as modified by Takahito substantially discloses all the limitation as claimed above except for the first die substrate is removed by an etching process with an etchant chemistry, which is at least one of a group consisting of potassium hydroxide (KOH).
However, Yu discloses a method comprising: a die substrate 3106 (fig. 33, column 12, lines 46+) is removed by an etching process with an etchant chemistry, which is at least one of a group consisting of potassium hydroxide (KOH) (column 12, lines 46+).
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the method of Morris and Takahito by having the die substrate is removed by an etching process with an etchant chemistry, which is at least one of a group consisting of potassium hydroxide (KOH), as taught by Yu, in order to provide a suitable etchant process for the substrate and to increase the device functionality of a semiconductor package.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712. The examiner can normally be reached M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILINH P NGUYEN/Examiner, Art Unit 2894       

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894